Ms. Zenola M. Hilliard Attorney at Law 1401 Chestnut Pine Bluff, AR  71601
Dear Ms. Hilliard:
This is in response to your request for an opinion pursuant to the Arkansas Freedom of Information Act ("FOIA"), and specifically A.C.A. 25-19-105(c) (Supp. 1989).  Your question pertains to applications received by the Wabbaseka-Tucker School District for the position of bus driver.  According to your correspondence, five applications were received, and three to these applicants were hired.  You have asked, specifically, whether one of the unsuccessful applicants has a right to examine and copy the applications of the three successful job candidates, as well as that of the other unsuccessful applicant.
This office has previously opined that job applications are, generally, subject to inspection and copying under the FOIA.  See Atty. Gen. Opinion No's. 87-70, 87-108, 87-154 and 87-189.  Please note that I have enclosed a copy of Opinion Number 87-108 which deals, specifically, with applications of unsuccessful job candidates.  These applications, as well as those of the successful candidates, are available for public inspection as "public records" under A.C.A. 25-19-103 and 25-19-105(a) (Supp. 1989).
While it is my opinion that most accompanying information is subject to disclosure, a conclusive determination in this regard requires a specific review of the applications and accompanying material.  this office has previously stated, for instance, that personal identifiers such as social security numbers and unlisted telephone numbers should be excised prior to the records' release. See A.G. Op. No. 87-108.  It must also be recognized that the Arkansas FOIA prohibits the release of certain other types of records, such as medical records and scholastic records.  A.C.A.25-19-105(b) (Supp. 1989).
As a general matter, however, the applications are subject to the disclosure requirements of the FOIA.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Elisabeth A. Walker.